DETAILED ACTION
 
Introduction
1.         This office action is in response to Applicant’s submission filed on 06/22/2020.   Claims 2-21 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
3.         The drawings filed on 06/22/2020 have been accepted and considered by the Examiner.

Double Patenting
4.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.         Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,798,995, claims 1-20 of U.S. Patent No. 9,111,294, claims 1-20 of U.S. Patent No. 9,679,570, claims 1-20 of U.S. Patent No. 10,373,620, and claims 1-20 of U.S. Patent No. 10,692,506. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.  
With respect to Claims 2, and 12 in the present Application ‘530 and claims 1, 9, 23, 30 in the patent ‘995; claims 1, 14, 17 in the patent ‘294; claims 1, 14, 17 in the patent ‘570, claims 1, 9, 15 in the patent ‘620, and claims 1, 9, and 15 correspondingly some of the exemplary differences are as follows.  Patents ‘995, ‘294, ‘570, 620, and 506 recite methods, systems and non-transitory computer-readable mediums comprising inter alia similar features such as “determining …one trigger word…determining identity information…receiving…determining…determining…the identity information…” Present Application ‘530, similarly, seems to claim that receives audio data with keywords (first and second keywords) is determined based on the speech (audio) data detected from keywords, a determination based on at least identity information and first and second computing devices detected, sending/receiving to/from another source, and/or another keyword associated with second and third audio data. Application ‘530 further determines content based on the keywords, the keyword and information first/second audio data with identity information. As can be seen, from exemplary features recited, Application ‘530 and Patents ‘995, ‘294, ‘570, ‘620, and ‘506 share the similar features of trigger words, keywords, and user’s information and/or user device profile (identity) and speech/voice processing information.
In comparison, present Application ‘530 similarly recites all the previously described determining features considering first/second keywords feature in combination with determination based on at least two or more data of the identity information devices thus only further broadening the scope to apparently cover mainly a first/second keyword features in combination with determination based on at least identity and speech/voice processing information devices as recited. 
Thus, Claims 2-21 is (are) rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,798,995, claims 1-20 of U.S. Patent No. 9,111,294, claims 1-20 of U.S. Patent No. 9,679,570, claims 1-20 of U.S. Patent No. 10,373,620, and claims 1-20 of U.S. Patent No. 10,692,506. 
The present Application ‘530 claim limitations in Claims 2, and 12 when compared to the claim limitations recited in the patents ‘995, ‘294, ‘570, ‘620, and ‘506 correspondingly would be obviously performed by the similar elements of the said patents since the similar elements of the present Application ‘530 is an obvious variant(s) with wider applicability and freedom to operate due to the wider scope.   Thus, In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.   Dependent Claims 3-11, and 13-21 also follow the same rationale as to corresponding independent Claims 2, and 12, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.

Allowable Subject Matter
6.       Claims 2-21 would be allowable over the prior art of record for at least the same reasons as provided in App. 16/530,348, now U.S. Patent: 10,692,506.
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Viswanathan et al., (M. Viswanathan, H. S. M. Beigi, S. Dharanipragada and A. Tritschler, "Retrieval from spoken documents using content and speaker information," Proceedings of the Fifth International Conference on Document Analysis and Recognition. ICDAR '99 (Cat. No.PR00318), 1999, pp. 567-572) discloses, how, see e.g., “…details of the components required to build a system for audio indexing and retrieval for spoken documents using content and speakerbased information facilitated by speech and speaker recognition. The real power of spoken document analysis is in using both content and speaker information together in retrieval by combining the results. The experiments described here are in the broadcast news domain, but the underlying techniques can easily be extended to other speech-centric applications and transactions.” (See e.g., Viswanathan et al., Abstract).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656